

115 HR 7209 IH: School Resource Officer Act of 2018
U.S. House of Representatives
2018-11-30
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS2d SessionH. R. 7209IN THE HOUSE OF REPRESENTATIVESNovember 30, 2018Mr. Mitchell (for himself, Mr. Carbajal, Mr. Dunn, Mr. Rutherford, Mr. Smucker, Mr. Bacon, and Mr. Lawson of Florida) introduced the following bill; which was referred to the Committee on the Judiciary, and in addition to the Committee on Education and the Workforce, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo amend the Omnibus Crime Control and Safe Streets Act of 1968 to require a certain percentage of
			 COPS grant funds to be used for the salaries and benefits of school
			 resource officers, and for other purposes.
	
 1.Short titleThis Act may be cited as the School Resource Officer Act of 2018. 2.Sense of CongressIt is the sense of Congress that—
 (1)a school resource officer program provides a safe learning environment in our Nation’s schools, provides valuable resources to school staff members, and fosters positive relationships between youth and law enforcement;
 (2)school resource officers are educators, informal counselors and mentors, and law enforcement officers;
 (3)local agencies need the resources and flexibility to establish school resource officer programs that will encourage partnerships between schools and local law enforcement agencies to develop innovative ways to make schools safe; and
 (4)Federal grants for school resource officer salaries are intended to be a starting point for continued local action and should not divert current designated funding.
			3.Funding for COPS in Schools
 (a)Authorization of appropriationsSection 1001(a)(11)(A) of the Omnibus Crime Control and Safe Streets Act of 1968 (34 U.S.C. 10261(a)(11)(A)) is amended by inserting before the period at the end the following: , and $300,000,000 for each of fiscal years 2019 through 2022.
			(b)Repeal termination of grants for hiring officers
 (1)In generalSection 1701(i) of the Omnibus Crime Control and Safe Streets Act of 1968 (34 U.S.C. 10381(i)) is repealed.
 (2)Conforming amendmentSection 1701(j)(1) of the Omnibus Crime Control and Safe Streets Act of 1968 (34 U.S.C. 10381(j)(1)) is amended by striking subsection (i) and.
 (c)School resource officer fundingSection 1704 of the Omnibus Crime Control and Safe Streets Act of 1968 (34 U.S.C. 10384) is amended—
 (1)in subsection (c), by striking $75,000 and inserting $125,000; and (2)by adding at the end the following:
					
 (d)School resource officers set asideNot less than 30 percent of the amount made available for hiring and rehiring additional career law enforcement officers shall be made available for the salaries and benefits of the school resource officers hired pursuant to a partnership described in section 1701(b)(12).
						.
				